J-S47028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: Z.D.N., A MINOR                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: R.A.P., MOTHER                :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 650 MDA 2019

              Appeal from the Decree Entered April 10, 2019
  In the Court of Common Pleas of Lackawanna County Orphans' Court at
                            No(s): A-12-2018

 IN RE: C.J.N., A MINOR                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: R.A.P., MOTHER                :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 651 MDA 2019

              Appeal from the Decree Entered April 10, 2019
  In the Court of Common Pleas of Lackawanna County Orphans' Court at
                            No(s): A-13-2018

BEFORE: DUBOW, J., NICHOLS, J., and MUSMANNO, J.

MEMORANDUM BY NICHOLS, J.:                      FILED NOVEMBER 26, 2019

      R.A.P. (Mother) appeals from the decrees granting the petitions of the

Lackawanna County Office of Youth and Family Services (OYFS) seeking the

involuntarily termination of Mother’s parental rights to Z.D.N., born in

February 2015, and C.J.N., born in July 2016 (collectively, Children). For the

reasons that follow, we remand this matter for the filing of a Pa.R.A.P. 1925(a)

opinion.
J-S47028-19



       The relevant procedural history is as follows. Following a hearing on

March 21, 2019, the trial court granted OYFS’s petitions and entered a brief

statement on the record.          On April 10, 2019, the trial court entered the

decrees terminating Mother’s parental rights. However, the orders did not

specify which subsection or subsections of 23 Pa.C.S. § 2511(a) upon which

the trial court relied to terminate Mother’s parental rights.

       Mother timely filed her notices of appeal and concise statements of

errors complained of on appeal on April 22, 2019. The trial court did not file

Rule 1925(a) opinions.

       On appeal, Mother raises the following issues:

       1. Whether the [trial court] erred as a matter of law and/or
          manifestly abused its discretion in determining [OYFS]
          sustained its burden of proving the termination of [Mother’s]
          parental rights is warranted under Sections 2511(a)(2),
          2511(a)(5) and/or 2511(a)(8) of the Adoption Act?

       2. Even if this Court concludes [OYFS] established statutory
          grounds for the termination of [Mother’s] parental rights,
          whether the [trial court] nevertheless erred as a matter of law
          and/or manifestly abused its discretion in determining [OYFS]
          sustained its additional burden of proving the termination of
          [Mother’s] parental rights is in the best interests of [Children]?

Mother’s Brief at 5.1

       Our Supreme Court has stated:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
____________________________________________


1 Mother’s Rule 1925(b) statements, while phrased somewhat differently,
contain the same issues as her statement of questions involved.

                                           -2-
J-S47028-19


      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Here, as indicated above, the trial court’s orders did not identify the

specific grounds under Section 2511(a) and (b) for granting OYFS’s petitions,

and the trial court’s on-the-record statement alone is insufficient to address

the issues Mother raises on appeal. Furthermore, the trial court has not filed

Rule 1925(a) opinions.

      We acknowledge the need to decide appeals from decrees terminating

parental rights in an expeditious manner. However, the present state of the

record hinders this Court’s ability to conduct meaningful appellate review.

See In re K.P., 872 A.2d 1227, 1232 (Pa. Super. 2005). Therefore, we are

constrained to remand this matter to the trial court for the filing of Rule

1925(a) opinions no later than twenty-one (21) days from the date of this

decision. The trial court shall provide an analysis regarding Mother’s issues

on appeal.

      Case remanded. Panel jurisdiction retained.




                                      -3-